Citation Nr: 0108547	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  97-13 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Navy from February 
1946 to December 1947.  This matter originally came to the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana which denied the 
appellant's claim of entitlement to service connection for 
basal cell carcinoma claimed as the result of inservice 
exposure to ionizing radiation.  After a Travel Board hearing 
was conducted at the RO in June 1998, the Board remanded the 
case to the RO for additional development in September 1998.  
The RO has now returned the case to the Board for appellate 
review.


REMAND

As previously noted, the appellant testified at a hearing 
before a Member of the Board sitting at the RO in New Orleans 
in June 1998.  However, the Board Member who conducted the 
June 1998 hearing is no longer employed at the Board.  In 
February 2001, the Board sent a letter to the appellant to 
notify him of this and of his right to another Board hearing 
pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.

The appellant sent his written response to the Board that 
same month.  He stated that he did want to attend a hearing 
at the RO before a Member of the Board.  A hearing on appeal 
must be granted when, as in this case, an appellant expresses 
a desire for a hearing. 38 C.F.R. § 20.700(a). 

It is crucial to note that there has been a recent 
significant change in the law involving notice and duty to 
assist provisions that could be applicable to the appellant's 
claim.  Because of this change in the law, the RO should 
review the case for compliance with any notice and duty to 
assist provisions contained in the new law that might be 
applicable to the appellant's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).

In view of the foregoing, this case must again, 
unfortunately, be REMANDED for the following action:

1.   The RO should first review the claims 
file and ensure that any notification 
requirements and/or development actions 
applicable to the appellant's claim and 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  

2.  Then the RO should schedule the 
appellant for a Travel Board hearing in 
accordance with applicable procedures 
pursuant to 38 C.F.R. § 20.704.  The RO 
should notify the appellant of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record.  The appellant is advised that if 
he desires to withdraw the hearing 
request prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


